ALLOWANCE
Election/Restrictions
The restriction requirement between Species I-VI, as set forth in the Office action mailed on 09/12/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 3-5, directed to non-elected Species are no longer withdrawn from consideration because the claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Pratt on 07/20/2022.
Amend claims as follows:
1.	(Currently Amended)  A fuel control device, comprising:
a combustion temperature estimation value calculation unit that proactively calculates a temperature estimation value according to a load change when a mixture of fuel and inflow air is burned using an atmospheric condition, an opening degree command value of a valve that controls an amount of the inflow air that is mixed with the fuel and burned, and an output prediction value calculated on the basis of a fuel control signal command value used for calculation of a total fuel flow rate flowing through a plurality of fuel supply systems;
a fuel distribution command value calculation unit that calculates a fuel distribution command value indicating a distribution of fuel output from the plurality of fuel supply systems on the basis of the temperature estimation value, and outputs the fuel distribution command value; and
a valve opening degree calculation unit that calculates each valve opening degree of a fuel flow rate control valve of the plurality of fuel supply systems on the basis of the fuel distribution command value and the total fuel flow rate based on the fuel control signal command value,
wherein a time delay of a turbine inlet temperature estimation value is compensated by proactively calculating the temperature estimation value.
2. 	(Currently Amended) The fuel control device according to claim 1, comprising:
a gas turbine output prediction value calculation unit that calculates the output prediction value on a
3. 	(Currently Amended) The fuel control device according to claim 1, comprising:
a gas turbine output correction amount calculation unit that calculates a gas turbine output correction amount for correcting the output prediction value on the basis of a predetermined correspondence relationship between the fuel control signal command value and a value for correcting an output of a gas turbine, and the fuel control signal command value; and
a gas turbine output prediction value calculation unit that calculates the output prediction value using an actually measured value of a 
8. 	(Currently Amended)  A control method for a fuel control device comprising: 
proactively calculating a temperature estimation value according to a load change when a mixture of fuel and inflow air is burned using an atmospheric condition, an opening degree command value of a valve that controls an amount of the inflow air that is mixed with the fuel and burned, and an output prediction value calculated on the basis of a fuel control signal command value used for calculation of a total fuel flow rate flowing through a plurality of fuel supply systems; 
calculating a fuel distribution command value indicating a distribution of fuel output from the plurality of fuel supply systems on the basis of the temperature estimation value, and outputs the fuel distribution command value; and 
calculating each valve opening degree of a fuel flow rate control valve of the plurality of fuel supply systems on the basis of the fuel distribution command value and the total fuel flow rate based on the fuel control signal command value,
wherein a time delay of a turbine inlet temperature estimation value is compensated by proactively calculating the temperature estimation value. 
9.	(Currently Amended)  A non-transitory computer-readable recording medium having a program stored therein, which when executed by a computer of a fuel control device causes the computer to perform steps comprising:
proactively calculating a temperature estimation value according to a load change when a mixture of fuel and inflow air is burned using an atmospheric condition, an opening degree command value of a valve that controls an amount of the inflow air that is mixed with the fuel and burned, and an output prediction value calculated on the basis of a fuel control signal command value used for calculation of a total fuel flow rate flowing through a plurality of fuel supply systems;
calculating a fuel distribution command value indicating a distribution of fuel output from the plurality of fuel supply systems on the basis of the temperature estimation value, and outputs the fuel distribution command value; and
calculating each valve opening degree of a fuel flow rate control valve of the plurality of fuel supply systems on the basis of the fuel distribution command value and the total fuel flow rate based on the fuel control signal command value,
wherein a time delay of a turbine inlet temperature estimation value is compensated by proactively calculating the temperature estimation value.

	
Allowable Subject Matter
Claims 1-9 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741